Citation Nr: 0802042	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  04-32 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for depression, 
currently rated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for recurrent 
lumbosacral strain with traumatic changes a L4-5, currently 
rated as 10 percent disabling.  

3.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to June 
1986.  

This appeal arises from January 2003 and August 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regarding the claims for increased evaluations, the veteran's 
records and contentions suggest an increase in severity of 
the claimed conditions since he was last examined for VA 
purposes in 2002, now more than 5 years ago.  The evidence of 
record also appears to stop in 2004.  Current treatment 
records should be obtained, and the veteran scheduled for 
examination.  

With respect to the veteran's service connection claim, his 
service medical records reflect knee complaints, and there is 
likewise, post service treatment records reflecting current 
knee complaints.  As with the increased rating claims, 
however, the post service record does not appear complete.  
Additional development of post service treatment should be 
accomplished, and the veteran should undergo a VA examination 
to ascertain whether current disability is related to in-
service complaints.  

Accordingly, the case is REMANDED for the following action:

1.  The records of any VA treatment the 
veteran received since 2004 should be 
associated with the claims file.  

2.  Upon receipt of any necessary 
authorization from the veteran, attempts 
should be made to obtain copies of the 
records of the veteran's right knee 
treatment at the Doctor's Hospital of 
Shreveport, 1130 Louisiana Avenue, 
Shreveport, Louisiana 71101, beginning on 
December 29, 2001.  

3.  The veteran also should be asked to 
identify any other places at which he 
received post service knee treatment, and 
an attempt to obtain these records made.  

4.  The veteran should be afforded VA 
examinations of the spine and knees.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The physician is asked to 
specifically record the range of motion 
of the thoracolumbar spine in degrees and 
indicate at what point motion of the back 
becomes painful, including with 
repetitive use or on flare-ups.  Any 
signs compatible with sciatic 
neuropathy/radiculopathy should be noted, 
and it is requested that any symptoms of 
lumbar disc disease affecting the sciatic 
nerve, be characterized as mild, 
moderate, moderately severe or severe, as 
the case may be.  

With respect to the knees, the examiner 
is requested set forth the diagnosis of 
any current disorder/s of the knees.  For 
each disorder diagnosed the examiner is 
asked to offer an opinion as to whether 
it is at least as likely as not (50 
percent probability) that any current 
disorder of the knees either began in 
service or is related to any incident in 
service, including any knee complaints 
noted therein.    
4.  The veteran should be scheduled for a 
psychiatric evaluation to ascertain the 
severity of his service connected 
psychiatric disability.  The 
manifestations of the disability should 
be described in detail together with an 
opinion as to the extent the disability 
interferes with the veteran's employment.  

5.  After ensuring VA's notice 
requirements are satisfied, including 
notice that addresses the type of 
evidence necessary to establish a 
disability rating and/or effective date 
for a bilateral knee disorder, the claims 
should be re-adjudicated.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case and be 
given opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



